[greatlakesmay142019notic001.jpg]
1. Contract ID Code Page of Pages AMENDMENT OF SOLICITATION/MODIFICATION OF
CONTRACT 2. AMENDMENT MODIFICATION NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE
REQ. NO. 5. PROJECT NO. (if applicable) 6. ISSUED BY CODE 7. ADMINISTERED BY (If
other than item 6) CODE 8. NAME AND ADDRESS OF CONTRACTOR (NO., Street, Country,
State and ZIP Code) 9A. AMENDMENT OF SOLICITATION NO. (x) 9B. DATED (SEE ITEM
11) 10A. MODIFICATION OF CONTRACT/ORDER NO. 10B. DATED (SEE ITEM 13) CODE
FACILITY CODE 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS … The
above numbered solicitation is amended as set forth in item 14. The hour and
date specified for receipt of offers … is extended, …is not extended. Offers
must acknowledge receipt of this amendment prior to the hour and date specified
in the solicitation or as amended, by one of the following methods: (a) By
completing items 8 and 15, and returning ______ copies of amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By separate letter or telegram which includes a reference to the
solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OR OFFERS PRIOR TO THE HOUR AND
DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment your desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If required) 13. THIS
ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. Check One A. THIS CHANGE ORDER IS
ISSUED PURSUANT TO: (Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE
MADE IN THE CONTRACT ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER
IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
office, appropriation date, etc) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY
OF FAR 43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO
AUTHORITY OF: D. OTHER (Specify type of modification and authority) E.
IMPORTANT: Contractor … is not, … is required to sign this document and return
_______ copies to the issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION
(Organized by UCF section headings, including solicitation/contract subject
matter where feasible) Except as provided herein, all terms and conditions of
the document referenced in item 9A or 10A, as heretofore changed, remains
unchanged and in full force and effect. 15A. NAME AND TITLE OF SIGNER (Type or
print) 16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print) 15B.
CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE
SIGNED (Signature of person authorized to sign) (Signature of Contracting
Officer) NSN 7540-01-152-8070 STANDARD FORM 30. (Rev. 10-83) Previous Edition
unusable Prescribed by GSA FAR (48 CFR) 53.243



--------------------------------------------------------------------------------



 
[greatlakesmay142019notic002.jpg]
SCHEDULE Continued ITEM NO. SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE $ AMOUNT
$ Contracting Officer: Elvis Taylor, 202-377-4013, elvis.taylor@ed.gov Primary
Contracting Officer Representative: Patrice Washington, (202) 377-3845,
Patrice.Washington@ed.gov Alternate Contracting Officer Representative(s):
Christian Hickson, 202-377-3581, Christian.Hickson@ed.gov Primary Technical
Point of Contact: None Alternate Technical Point(s) of Contact: None PAGE 2 OF 2
EDFSA09D0012P00112



--------------------------------------------------------------------------------



 